DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 5 – 6 of the Applicant’s Remarks, filed on 7/1/2020, with respect to the newly addition limitation in claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alfonzo I. Cutaia on April, 28, 2021.
The application has been amended as follows: 
Claim 14.    (Currently Amended) A method for CATM, comprising:
providing a sample disposed on an EO crystal, wherein a sample surface of the EO crystal has a dielectric coating which is transmissive to THz and reflective to NIR, and the sample is disposed on the dielectric coating;
transmitting a THz pulse through the sample and the EO crystal such that a birefringence of the EO crystal is changed according to the THz pulse; providing a probe beam to the EO crystal, wherein the probe beam reflects from the dielectric coating and co-propagates through the EO crystal with the THz pulse and wherein the probe beam has a polarization configured to rotate as a function of a rotation of the polarizer to provide a constant detector sensitivity; measuring a difference in a polarization of the probe beam from a polarization of the reflected probe beam, the difference caused by the THz pulse in the EO crystal.
Allowable Subject Matter
Claims 1 – 10 and 13 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
“wherein the probe beam has a polarization configured to rotate as a function of a rotation of the polarizer to provide a constant detector sensitivity” recited in claim 1 and amended claim 14 is the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884